Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are presented for examination.

Information Disclosure Statement
The IDS filed on 4/22/2021 and 8/24/2021 are considered.


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 15-18, drawn to determining bearer release time, classified in H04W76/38.
II. Claims 9-14 and 19, drawn to sending group message, classified in H04W4/06.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope and have different mode of operation and function.  Furthermore, the inventions as claimed do not 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are distinct and require different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

A telephone call was made to Elizabeth Iglesias on December 13, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  Ms. Iglesias requested to delay the election decision until discussion with her client.  On December 20, 2021 a provisional election was made with traverse to prosecute the invention of I, claims 1-8, 15-18 with amendment to place claims 9-14 and 19 as dependent claims (see claims in the examiner’s amendment below).  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Iglesias, Reg. No. 70,659, on December 20, 2021.

The application has been amended as follows: 


1.	(Currently Amended)	A method, comprising:	receiving, by a service capability exposure function entity, first time information from a server, wherein the first time information indicates a group message delivery stop time; and
2.	(Original)	The method according to claim 1, wherein: 	the bearer release time is the same as the group message delivery stop time; or 	the bearer release time is later than the group message delivery stop time.
3.	(Original)	The method according to claim 1, further comprising:	in response to receiving a first group message delivery complete indication from the server, and completing delivering a group message, sending, by the service capability exposure function entity, a second group message delivery complete indication to the server, wherein the first group message delivery complete indication indicates that the server has completed delivering the group message, and the second group message delivery complete indication indicates that the service capability exposure function entity has completed delivering the group message.
4.	(Original)	The method according to claim 1, further comprising:	receiving, by the service capability exposure function entity, second time information from the server, wherein the second time information indicates a preset time period; and	in response to the service capability exposure function entity not receiving, within the preset time period, data sent by the server, sending, by the service capability exposure function entity, a second group message delivery complete indication to the server.

6.	(Original)	The method according to claim 5, wherein: 	the adjusted group message delivery stop time is the same as the adjusted bearer release time; or 	the adjusted group message delivery stop time is earlier than the adjusted bearer release time.
7.	(Original)	The method according to claim 1, wherein receiving, by the service capability exposure function entity, the first time information provided by the server, comprises:	receiving, by the service capability exposure function entity, the first time information that is sent by the server using a group message delivery request or a group message delivery modification request.
8.	(Currently Amended)	The method according to claim 1,  further comprising:	sending, by the service capability exposure function entity, a session creation request to the broadcast/multicast service center; and	a session termination request to the broadcast/multicast service center at or after a time indicated by the first time information.
9.	(Currently Amended)	The method according to claim 1, further comprising:	sending, by [[a]] the server, the first time information to [[a]] the service capability exposure function entity
10.	(Original)	The method according to claim 9, further comprising:	sending, by the server, a first group message delivery complete indication to the service capability exposure function entity, wherein the first group message delivery complete indication indicates that the server has completed delivering the group message.
11.	(Original)	The method according to claim 9, further comprising:	sending, by the server, second time information to the service capability exposure function entity, wherein the second time information comprises a preset time period, and the preset time period is usable to determine, in response to the service capability exposure function entity not receiving, within the preset time period, data sent by the server, that the server has stopped delivering the group message.
12.	(Original)	The method according to claim 9, further comprising:	receiving, by the server, a second group message delivery complete indication sent by the service capability exposure function entity, wherein the second group message delivery complete indication indicates that the service capability exposure function entity has completed delivering the group message.

14.	(Cancelled)	
15.	(Currently Amended)	An apparatus, wherein the apparatus is a service capability exposure function entity, and the apparatus comprises a processor and a memory, wherein the processor is configured to run one or more instructions stored in the memory to:	from a server, wherein the first time information indicates a group message delivery stop time; and	determine a bearer release time based on the first time information, and send the bearer release time to a broadcast/multicast service center
16.	(Currently Amended)	The apparatus according to claim 15, wherein wherein the processor is configured to further run one or more instructions stored in the memory to: 	in response to 
17.	(Currently Amended)	The apparatus according to claim 15, wherein the processor is configured to further run one or more instructions stored in the memory to: 	
18.	(Currently Amended)	The apparatus according to claim 15, wherein the processor is configured to further run one or more instructions stored in the memory to: 	determine third time information based on the adjusted bearer release time, wherein the third time information indicates an adjusted group message delivery stop time; and 	
19.	(Cancelled)	

21. 	(New) The apparatus according to claim 15, wherein: 	the bearer release time is the same as the group message delivery stop time; or 	the bearer release time is later than the group message delivery stop time.
22. 	(New) The system according to claim 20, wherein: 	the bearer release time is the same as the group message delivery stop time; or 	the bearer release time is later than the group message delivery stop time.


Allowable Subject Matter
Claims 1-13, 15-18, 20-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of receiving first time information from a server indicates a group message delivery stop time; determining a bearer release time based on the first time information and sending the bearer release time to a broadcast/multicast service center.  Sharma et al, US .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al, EP1353523A1
Sharma et al, US 2016/0261998
Hu, US 2018/0123812

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 4, 2022